DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 16/959,482 filed on 7/01/2020. Claims 1-6 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-000600, filed on 01/05/2018.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second shaft” in each of lines 3 and 5. It is unclear if these are the same second shaft or two distinct second shafts.  For purposes of examination, line 5 is interpreted as reciting “the second shaft.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitayama et al. (US 2017/0002876 A1)(hereinafter “Kitayama”).
Regarding claim 1, Kitayama discloses a rotation transmission device comprising (e.g. fig. 1): 

 a first shaft (1) and a second shaft (2) are arranged coaxially with each other 
a two-way clutch (fig. 1, e.g., elements 5a, 3, 4) received in the housing and configured such that the first shaft and the second shaft are selectively engaged with and disengaged from each other by the two-way clutch; and 
an electromagnetic clutch (e.g. 31, 32) received in the housing and including an electromagnet (39), the electromagnetic clutch being configured to selectively engage and disengage the two-way clutch by energizing and de-energizing the electromagnet; 
wherein the two-way clutch comprises: 
an inner member (3) disposed on one of the first shaft (1) and the second shaft; 
an outer member (4) disposed on the other of the first shaft and the second shaft (2); 
engaging elements (5a/5b) disposed between the inner member (3) and the outer member (4); and 
a cage (6) retaining the engaging elements, and 
wherein the rotation transmission device further comprises: 
a rolling bearing (52) disposed at one axial end of the housing, and rotatably supporting the second shaft (2) and the housing; 
locking arrangement (see the annotated figure A) that prevent relative axial movement between the second shaft and the rolling bearing (see annotated FIG. A below, “2nd Locking arrangement/step”), and between the rolling bearing and the housing (see annotated FIG. A below, “1st Locking arrangement/snap ring”); and 


    PNG
    media_image1.png
    888
    1568
    media_image1.png
    Greyscale


                           Figure A: Annotated figure 1 of Kitayama

Regarding claim 4, Kitayama discloses the rotation transmission device according to the claims 1, wherein the movement restricting arrangement includes a movement restricting snap ring (41) disposed on an inner periphery of the housing at the second axial end of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 2017/0002876 A1)(hereinafter “Kitayama”) in view of Tomoaki et al. (JP 2008082385 A)(hereinafter “Tomoaki”).
Regarding claim 2, Kitayama discloses the rotation transmission device according to claim 1, wherein the housing comprises: 
a tubular portion (10a) in which the two-way clutch and the electromagnetic clutch are received; and 
a bearing tube (10b and tube immediately adjacent 10b extending axially to the right in FIG. 1) located between the one axial end of the housing and the tubular portion, and having a smaller diameter than the tubular portion, 
wherein the rolling bearing (52) is disposed in the bearing tube (10b and tube to the right of 10b in FIG. 1), and 
wherein the locking arrangement include first locking arrangement (see the annotated figure A above, locking means on right side of bearing) and second locking arrangement (see the annotated figure A, locking means on left side of bearing). 
However, Kitayama fails to disclose the first locking means includes a first bearing snap ring disposed on an inner periphery of the bearing tube (10b, bearing tube the right of 10b in fig. 1) so as to retain the one axial end of the rolling bearing which corresponds to the first axial 
Tomoaki discloses a similar two-way clutch wherein the right side locking means includes a first bearing snap ring (see the annotated fig. B below) disposed on an inner periphery of the housing (30, the right of 30 in FIG. 1) so as to retain the one axial end of the rolling bearing (6) which corresponds to the first axial end of the housing and a second bearing snap ring (see the annotated figure B below) disposed on an outer periphery of the shaft (7) to secure the bearing from axial movement. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by substituting the method of securing the outer ring and the inner ring of the bearing (52) as taught by Tomoaki in order to completely prohibit rightward movement of the outer race of the bearing and inner race of the bearing to maintain smooth running of the bearing over time (Kitayama, 2). 
As modified, the two-way clutch would have a first snap ring disposed on an inner periphery of the bearing tube and a second bearing snap ring disposed on an outer periphery of the second shaft so as to retain the one axial end of the rolling bearing.

    PNG
    media_image2.png
    622
    826
    media_image2.png
    Greyscale

                            Figure B: Annotated figure 1 of Tomoaki 
Regarding claim 3, Kitayama discloses the rotation transmission device as modified according to claim 2, wherein a step (see the annotated fig. A in claim 1) disposed on the outer periphery of the second shaft so 27as to retain the other axial end of the rolling bearing.
However, Kitayama fails to disclose the second locking arrangement comprises: a protrusion disposed on the inner periphery of the bearing tube so as to retain the other axial end of the rolling bearing. 
Tomoaki discloses a similar two-way clutch (fig. 1) wherein the second locking arrangement comprise: a protrusion disposed (see the annotated fig. C) on the inner periphery of the bearing tube so as to secure the bearing from axial movement. 

    PNG
    media_image3.png
    399
    537
    media_image3.png
    Greyscale

        Figure C: Annotated figure 1 of Tomoaki
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding a protrusion on the opposite end of the bearing as the snap ring as taught by Tomoaki in order to completely secure the outer race of the bearing from axial movement. 
As modified, the second locking arrangement would have a protrusion disposed on the inner periphery of the bearing tube so as to retain the other axial end of the rolling bearing.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitayama et al. (US 2017/0002876 A1) (hereinafter “Kitayama”) in view of Yasui et al. (US2006/0185956 A1) (hereinafter “Yasui”).
Regarding claim 5, Kitayama discloses all the element of the invention as described in the claims 1, except the movement restricting arrangement includes an elastic member. 
Yasui discloses a similar two-way clutch (fig. 1) wherein an electric member (e.g. 34) is mounted to press the flange 32 against the end wall of the recess, thereby axially immovably holding the core in position (see para 36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding an elastic member as taught by Yasui in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the movement restricting arrangement would have an elastic member engaged with an inner periphery of the housing at the second axial end of the housing, and biasing the electromagnetic clutch in a direction from the other to the one axial end of the housing.
Regarding claim 6, Kitayama discloses the rotation transmission device according to the claims 1, wherein the movement restricting arrangement includes: a movement restricting snap ring (41) disposed on an inner periphery of the housing at the second axial end of the housing.
However, Kitayama fails to disclose an elastic member for movement restriction disposed between the movement restricting snap ring and the electromagnetic clutch, and biasing the electromagnetic clutch in a direction from the other to the one axial end of the housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitayama by adding an elastic member as taught by Yasui in order to secure the core in position and/or to maintain tightness between the core and housing. 
As modified, the movement restricting arrangement would have an elastic member for movement restriction disposed between the movement restricting snap ring (83) and the electromagnetic clutch, and biasing the electromagnetic clutch in a direction from the other to the one axial end of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHANA PERVIN/Examiner, Art Unit 3655

/STACEY A FLUHART/Primary Examiner, Art Unit 3655